UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1570


AIMEE KELLY,

                     Plaintiff - Appellant,

              v.

NANCY A. BERRYHILL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, Chief District Judge. (2:17-cv-00006-BO)


Submitted: January 30, 2019                                       Decided: February 5, 2019


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Helen G. Litsas, LAW OFFICE OF HELEN G. LITSAS, Arlington, Massachusetts, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant
United States Attorney, Mark J. Goldenberg, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aimee Kelly appeals the district court’s order upholding the Administrative Law

Judge’s (ALJ) denial of Kelly’s application for disability insurance benefits. “In social

security proceedings, a court of appeals applies the same standard of review as does the

district court. That is, a reviewing court must uphold the determination when an ALJ has

applied correct legal standards and the ALJ’s factual findings are supported by substantial

evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017)

(citation and internal quotation marks omitted). “Substantial evidence is that which a

reasonable mind might accept as adequate to support a conclusion. It consists of more

than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted).

“In reviewing for substantial evidence, we do not undertake to reweigh conflicting

evidence, make credibility determinations, or substitute our judgment for that of the ALJ.

Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667
F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Kelly’s claims for benefits, and the ALJ’s factual

findings are supported by substantial evidence.      Accordingly, we affirm the district

court’s judgment upholding the denial of benefits.          See Kelly v. Berryhill, No.

2:17-cv-00006-BO (E.D.N.C. Mar. 23, 2018). We dispense with oral argument because



                                             2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3